UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1440


FRANKLIN BASNIGHT,

                  Plaintiff – Appellant,

             v.

HAMPTON    ROADS    SHIPPING    ASSOCIATION,   International
Longshoremen’s Association Fringe Benefit Escrow Fund’s
(HRSA-ILA Fund); MANAGEMENT; JOHN CALVERT BOWERS, President,
International Longshoremen’s Association,

                  Defendants – Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:04-cv-00782-MSD-FBS)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Franklin Basnight, Appellant Pro Se.      Dean Taylor Buckius,
VANDEVENTER BLACK, LLP, Norfolk, Virginia; David Andrew Buzard,
JEREMIAH A. DENTION, III, PC, Virginia Beach, Virginia, Carroll
Arthur Rutter, Jr., RUTTER & MILLS, LLP, Norfolk, Virginia, John
P. Sheridan, MARRINAN & MAZZOLA MARDON, PC, New York, New York,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Franklin Basnight appeals the district court’s order

denying what it construed to be a Fed. R. Civ. P. 60(b) motion

for   reconsideration   of   the   district   court’s   March   21,   2007,

order dismissing Basnight’s action against Defendants.            We have

reviewed the record and find no reversible error.           Accordingly,

we affirm the district court’s order.         Basnight v. Hampton Roads

Shipping Ass’n, 2:04-cv-00782-MSD-FBS (E.D. Va. filed March 30,

2009; entered March 31, 2009).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                     2